Citation Nr: 0906413	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-35 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1947 to November 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).   

A hearing was held at the RO before the undersigned Veterans 
Law Judge in November 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Bilateral hearing loss and tinnitus were not present in 
service or for many years following active duty separation, 
and are not causally related to active service.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred or 
aggravated by active service, nor may they be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the present case, the veteran contends that he is entitled 
to service-connection for bilateral hearing loss and 
tinnitus.  Specifically, he alleges that he developed 
bilateral hearing loss and tinnitus as a result of being 
exposed to noise in service.   During the hearing held in 
November 2008, the veteran recounted exposure to noise during 
service from activities such as flight training.  The Board 
will accept the contention that there was noise exposure 
during service.  

Nevertheless, a grant of service connection for bilateral 
hearing loss and/or tinnitus is not warranted because there 
is no showing that such noise exposure resulted in the 
veteran's current hearing loss or tinnitus.   

The available service medical records do not contain any 
references to hearing loss or tinnitus.  The report of a 
medical examination conducted in July 1967 for the purpose of 
retirement from service shows that on the authorized 
audiological evaluation pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
5
LEFT
0
0
0
/
15

The Board notes that these findings represent normal hearing.  
In addition, the report of a medical history given at 
separation shows that he denied ear trouble.  

The report of a VA examination conducted several years after 
service in August 1971 reflects that no hearing loss was 
noted.  The earliest medical evidence is from many years 
after service.  VA medical treatment records dated in 2006 
note the presence of hearing loss and tinnitus, but do not 
contain any medical opinion linking either disorder to 
service.  

The only competent medical opinion which is of record is 
contained in the report of an audio examination conducted by 
the VA in January 2007.  The report reflects that the 
examiner made the following comments:

The C-file contained annual hearing test data 
throughout the veteran's military service that 
showed normal hearing levels for both ears.  The 
separation examination showed normal hearing for 
both ears.  The record does not identify tinnitus 
complaints during the veteran's military service, 
and current complaints are intermittent.  
Therefore, the record does not substantiate the 
veteran's claim of hearing loss or tinnitus as a 
result of military noise exposure.   Today's test 
results showed a bilateral high frequency 
sensorineural hearing loss consistent with the 
later effects of presbycusis.  

The Board finds that the evidence demonstrates that the 
veteran did not incur hearing loss or tinnitus in service.  
In weighing the evidence of record, the Board finds the 
contemporaneous absence of complaints or treatment for 
hearing loss to be of more probative value than the veteran's 
current allegations of incurrence around the time of 
discharge made many years after service.  In view of the 
lengthy period after separation from service without evidence 
of findings or diagnosis, this weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Finally, the Board notes that the only competent 
medical opinion weighs against the claim.  The Board has 
considered the testimony given by the veteran during the 
hearing held in November 2008.  To the extent that the 
veteran alleges a causal connection between his hearing loss 
and active service, he is not competent to offer opinions on 
medical diagnosis or causation.  See Moray v. Brown, 5 Vet. 
App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).  Therefore, the Board may not accept his unsupported 
lay statement as competent evidence as to the issue of 
medical causation.  The weight of the evidence is against a 
finding of incurrence of hearing loss during service, shortly 
thereafter, or as a result of noise exposure in service.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

The Board notes that proper notice from VA must inform the 
claimant of any information and medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2006 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  With respect to the Dingess 
requirements, the Board notes that they are a moot point.  
The Board is denying service connection, so ratings and 
effective dates will not be assigned.    

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO obtained all available service treatment records 
and all VA and private treatment records.  The Board notes 
that a medical examination and opinion have already been 
obtained, and the evidence which is all ready of record is 
adequate to allow resolution of the appeal.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that all necessary development has 
been accomplished, and, therefore, appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

1.  Service connection for hearing loss is denied.

2.  Service connection for tinnitus is denied.  




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


